Opinion for the Court filed by Circuit Judge STEPHEN F. WILLIAMS.
Separate opinion filed by Circuit Judge TATEL, concurring in part and dissenting in part.
STEPHEN F. WILLIAMS, Circuit Judge:
On December 31, 1997 the Judicial Council of the Fifth Circuit (the “Judicial Council” or “Council”), acting under the Judicial Conduct and Disability Act of 1980, 28 U.S.C. § 372(c) (the “Act”), imposed sanctions on the Honorable John H. McBryde, United States District Judge for the Northern District of Texas. The sanctions followed a two-year investigation by a Special Committee of the Judicial Council (“Special Committee”), including nine days of hearings. The Committee took evidence relating to incidents spanning the entirety of Judge McBryde’s judicial career and involving encounters with judges and lawyers both inside and outside his courtroom. (We will consider an example from the exhaustive record when we address Judge McBryde’s argument that the Council illegally considered the merits of his judicial decisions.)
The investigation culminated in a 159-page report in which the Special Committee concluded that “Judge McBryde ha[d] engaged for a number of years in a pattern of abusive behavior” that was “ ‘prejudicial to the effective and expeditious administration of the business of the courts.’ ” Report of the Special Committee of the Fifth Circuit Judicial Council Regarding Complaints Against, and the Investigation into the Conduct of, Judge John H. McBryde at 150-51 (Dec. 4, 1997) (“Committee Report”) (quoting 28 U.S.C. § 372(c)). The Report also recommended a variety of sanctions based on the provisions of § 372(c)(6)(B): that Judge McBryde receive a public reprimand, pursuant to subsection (v); that no new cases be assigned to him for a year, pursuant to subsection (iv); and that he not be allowed for three years to preside over cases involving any of 23 lawyers who had participated in the investigation, pursuant to subsection (vii) (providing for “other action” considered appropriate in light of circumstances). See Committee Report at 152-58. The Judicial Council endorsed the recommendations and issued an order imposing the recommended sanctions. See In re: Matters Involving United States District Judge John H. McBryde, Under the Judicial Conduct and Disability Act of 1980, No. 95-05-372-0023 (Jud. Council *555th Cir. Dec. 31, 1997) (“Judicial Council Order”). The lawyer-related disqualification became effective on February 6, 1998, but the Council stayed the reprimand and the one-year suspension pending review by the Committee to Review Circuit Council Conduct and Disability Orders of the Judicial Conference of the United States (the “Review Committee”). On September 18, 1998 the Review Committee substantially affirmed the Council’s action and lifted the stay. See In re: Complaints of Judicial Misconduct or Disability, No. 98-372-001 (Jud. Conf. U.S. Sept. 18, 1998) (“Judicial Conference Report”).
Soon thereafter Judge McBryde brought suit in district court, claiming that the Act, both facially and as applied, violated the due process clause and the Constitution’s separation of powers doctrine.1 He also claimed that the initiation and conduct of the investigation against him exceeded the authority granted by the statute. Finally, he posed a First Amendment challenge to the Act’s restrictions on disclosing the record of the proceedings. On cross motions for summary judgment, the district court agreed with Judge McBryde’s First Amendment argument, McBryde v. Committee to Review Circuit Council Conduct and Disability Orders, 83 F.Supp.2d 135, 171-78 (D.D.C.1999), but rejected the rest. Only Judge McBryde appealed; here he repeats the essence of his remaining arguments.
Judge McBryde’s claims are moot insofar as they distinctively relate to the one-year suspension, which expired on September 18, 1999, and the three-year disqualification, which expired on February 6, 2001. Certain of the non-moot claims are barred by the Act’s preclusion of judicial review, 28 U.S.C. § 372(c)(10), namely the “as applied” and statutory challenges; the district court was therefore without jurisdiction to hear them. We vacate the district court’s judgment insofar as it addressed the moot or precluded issues. Judge McBryde’s remaining constitutional challenges fail on their merits; we therefore affirm the district court’s ruling. We address first mootness, then preclusion, and finally the merits.
& sfc >]« :¡? Hf #
Article III, Section 2 of the Constitution permits federal courts to' adjudicate only “actual, ongoing controversies.” Honig v. Doe, 484 U.S. 305, 317, 108 S.Ct. 592, 98 L.Ed.2d 686 (1988). If events outrun the controversy such that the court can grant no meaningful relief, the case must be dismissed as moot. See, e.g., Church of Scientology of California v. United States, 506 U.S. 9, 12, 113 S.Ct. 447, 121 L.Ed.2d 313 (1992). This requirement applies independently to each form of relief sought, see Friends of the Earth v. Laidlaw, 528 U.S. 167, 185, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000), and “subsists through all stages of federal judicial proceedings, trial and appellate,” Lewis v. Continental Bank Corp., 494 U.S. 472, 477, 110 S.Ct. 1249, 108 L.Ed.2d 400 (1990).
The one-year and three-year bans have expired. No relief sought in this case would return to Judge McBryde the cases he was not assigned or otherwise improve his current situation. These claims will therefore be moot unless they are “capable of repetition, yet evading review.” Weinstein v. Bradford, 423 U.S. 147, 149, 96 S.Ct. 347, 46 L.Ed.2d 350 (1975). Both the Supreme Court and this court have held that “orders of less than two years’ dura*56tion ordinarily evade review.” Burlington Northern R.R. Co. v. Surface Transp. Bd., 75 F.3d 685, 690 (D.C.Cir.1996); see also Southern Pac. Terminal Co. v. ICC, 219 U.S. 498, 514-16, 31 S.Ct. 279, 55 L.Ed. 310 (1911). So the one-year exclusion safely qualifies. We will assume in Judge McBryde’s favor the same for the three-year exclusion.
But are the injuries “capable of repetition”? Stated more formally, this requires “a reasonable expectation that the same complaining party would be subjected to the same action again.” Weinstein, 423 U.S. at 149, 96 S.Ct. 347. When considering the likelihood that an injury will be repeated, the Supreme Court has in general “been unwilling to assume that the party seeking relief will repeat the type of misconduct that would once again place him or her at risk of that injury.” Honig, 484 U.S. at 320, 108 S.Ct. 592 (citing City of Los Angeles v. Lyons, 461 U.S. 95, 105-06, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983); Murphy v. Hunt, 455 U.S. 478, 484, 102 S.Ct. 1181, 71 L.Ed.2d 353 (1982); O’Shea v. Littleton, 414 U.S. 488, 497, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974)). Honig created an exception to this general principle on the ground that there it was the disabled respondent’s “very inability to conform his conduct to socially acceptable norms that rendered] him ‘handicapped.’ ” 484 U.S. at 320, 108 S.Ct. 592.' We have no basis for concluding that there is any parallel inability here.
In the cases cited by Honig the parties did not challenge the underlying laws that proscribed their potential future conduct. See, e.g., O’Shea, 414 U.S. at 496-97, 94 S.Ct. 669. McBryde obviously does challenge the Act and the authority of the defendants to enforce norms of judicial conduct. But he does not appear to challenge the norms themselves. To be sure, he asserts that the Special Committee’s report is vague and provides inadequate notice of what actions are prohibited. But the fundamental standard sought to be enforced by the defendants can plainly be discerned — that a judge should demonstrate at least a modicum of civility and respect towards the professionals with whom he or she works. The standard is also familiar, as it clearly echoes Canon 3(A)(3) of the Code of Judicial Conduct for Federal Judges. See Code of Judicial Conduct for United States Judges, Canon 3(A)(3); Judicial Council Order at 2. Judge McBryde does not, so far as we can determine, ever challenge this basic notion anymore than the plaintiff in Lyons claimed a right to engage in the sort of conduct that (he said) commonly led to police use of chokeholds. Indeed at oral argument counsel for Judge McBryde specifically acknowledged that at least some of the conduct “could be considered inappropriate.” See Oral Arg. Tr. at 80-81. With this decision’s confirmation of the Judicial Council’s authority to sanction Judge McBryde for consistent failure to adhere to this norm, we think the risk of recurrence fairly slight. We recognize that docket limitations can be a very serious matter. See Wozniak v. Conry, 236 F.3d 888, 890 (7th Cir.2001) (holding that depriving a tenured professor of all teaching and research responsibilities affected a property interest sufficiently to entitle him to some kind of a hearing). But here the two restrictions on Judge McBryde’s docket have become moot.
The dispute over the public reprimand, however, remains alive. Any thought that the reprimand is a past and irreversible harm is belied by the fact that it continues to be posted on the web site of the Fifth Circuit Court of Appeals,2 with a *57link on the home page alongside items for current use such as the court’s calendar and opinions.3 Even absent that use of modern technology it would be a part of the historical record. Were Judge McBryde to prevail on the merits it would be within our power to declare unlawful the defendants’ issuance of stigmatizing reports and thereby to relieve Judge McBryde of much of the resulting injury.
No one has suggested that this injury to reputation is not enough to afford Judge McBryde standing (the three-year limit was in effect at the time of oral argument). But we have a duty to be sure of our own jurisdiction, see Bender v. Williamsport Area School Dist., 475 U.S. 534, 541, 106 S.Ct. 1326, 89 L.Ed.2d 501 (1986), so we consider the question. The Court has, of course, ruled that mere injury to reputation is not enough of an impingement on a person’s liberty or property interest to trigger a requirement of due process. See Paul v. Davis, 424 U.S. 693, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976). But injury to reputation can nonetheless suffice for purposes of constitutional standing. Thus, in Meese v. Keene, 481 U.S. 465, 107 S.Ct. 1862, 95 L.Ed.2d 415 (1987), the Court found that a politician and film distributor had standing to challenge a government agency’s stigmatizing as “political propaganda” foreign films that he wished to exhibit. The Court rested not only on affidavits indicating that this branding would affect his chances for reelection, id. at 473-74, 107 S.Ct. 1862, but also on the impact on his reputation generally, id. Here, the official characterization of an apparently upstanding federal judge as having “engaged for a number of years in a pattern of abusive behavior” that was “ ‘prejudicial to the effective and expeditious administration of the business of the courts’ ” inflicts, we think, enough injury. Committee Report at 150-51 (quoting 28 U.S.C. § 372(c)).
At some point, however, claims of repu-tational injury can be too vague and unsubstantiated to preserve a case from mootness. See Advanced Management Technology, Inc. v. FAA, 211 F.3d 633, 636-37 (D.C.Cir.2000). Insofar as the one-year and three-year suspensions may have continuing reputational effects on top of the defendants’ express reprimand, they are not enough. The legally relevant injury is only the incremental effect of a record of the suspensions (since the fact of the suspensions can no longer be remedied), over and above that caused by the Council’s and the Conference’s explicit condemnations. See Friedman v. Shalala, 46 F.3d 115, 117-18 (1st Cir.1995). And even as to that increment the most we could say at McBryde’s behest is that in imposing and affirming the suspension sanction the Judicial Council and Review Committee performed acts reserved by the Constitution to the House and a two-thirds majority of the Senate. We cannot see how this would rehabilitate his reputation. Moreover, the Supreme Court has strongly suggested, without deciding, that where an effect on reputation is a collateral consequence of a challenged sanction, it is insufficient to support standing or, presumably, to escape mootness. See Spencer v. Kemna, 523 U.S. 1, 16-17 n. 8, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998). In this circuit, when injury to reputation is alleged as a secondary effect of an otherwise moot action, we have required that “some tangible, concrete effect” remain, susceptible to judicial correction. See Penthouse Int’l, *58Ltd. v. Meese, 939 F.2d 1011, 1019 (D.C.Cir.1991).
* * * * * *
Although the injury to Judge McBryde’s reputation preserves the public reprimand from mootness and affords standing, yet another question remains about our jurisdiction. The statute enabling the Judicial Council and Review Committee to consider Judge McBryde’s conduct sets out the avenues through which a judge may challenge actions taken against him. 28 U.S.C. § 372(c)(10). It allows a petition to the Judicial Conference for review of a decision of the judicial council taken under § 372(c)(6). It then appears to preclude alternative avenues of review:
Except as expressly provided in this paragraph, all orders and determinations, including denials of petitions for review, shall be final and conclusive and shall not be judicially reviewable on appeal or otherwise.
28 U.S.C. § 372(c)(10). Twice in the past this provision has appeared before us, but on neither occasion did we need to resolve its meaning. See Hastings v. Judicial Conference of the United States, 829 F.2d 91, 107 (D.C.Cir.1987) (“Hastings II"); Hastings v. Judicial Conference of the United States, 770 F.2d 1093, 1103 (D.C.Cir.1985) (“Hastings I”).
There are some claims that this section definitely does not preclude. The statutory language closely parallels that construed in Johnson v. Robison, 415 U.S. 361, 94 S.Ct. 1160, 39 L.Ed.2d 389 (1974), where Congress provided that “decisions” of the Veterans Administration “on any question of law or fact” under certain laws “shall be final and conclusive,” and expressly withheld jurisdiction from any court to review “any such decision.” Id. at 365 n. 5, 94 S.Ct. 1160 (quoting the then-applicable version of 38 U.S.C. § 211(a)). The Court-held that § 211(a) had no application to challenges to the constitutionality of the statutes in question, i.e., challenges to the decisions of Congress, not the Veterans Administration. See id. at 367, 94 S.Ct. 1160. This interpretation allowed the Court to avoid the “ ‘serious constitutional question’ ” that would be posed “if a federal statute were construed to deny any judicial forum for a colorable constitutional claim.” Webster v. Doe, 486 U.S. 592, 603, 108 S.Ct. 2047, 100 L.Ed.2d 632 (1988) (quoting Bowen v. Michigan Academy of Family Physicians, 476 U.S. 667, 681 n. 12, 106 S.Ct. 2133, 90 L.Ed.2d 623 (1986)). Similarly, the wording of § 372(c)(10) does not withhold jurisdiction over Judge McBryde’s claims that the Act unconstitutionally impairs judicial independence and violates separation of powers.
This leaves four claims in addition to the facial constitutional challenges. Two of these four also invoke the Constitution, challenging the actions of the defendants in applying the Act to Judge McBryde. The first claim is that the defendants inflicted their sanction without providing him due process. This claim principally involves an assertion that the whole project arose out of a conflict between himself and then-Chief Judge Politz, whose actions furthering the investigation Judge McBryde regards as “retaliation” and who, he claims, combined “investigative, charging, prosecutorial and adjudicative functions.” Judge McBryde argues, in effect, that he was denied due process because Judge Politz refused to recuse himself. The second constitutional claim is somewhat obscure. He argues, in essence, that the methods used by the Judicial Council and Judicial Conference in imposing the sanction, were particularly invasive and therefore violated judicial independence. He cites two examples. When the Review Committee amended the Judicial Council’s *59order so as to permit reinstatement if the council found that Judge McBryde had “seized the opportunity for self-appraisal and deep reflection in good faith,” Judicial Conference Report at 24, it engaged (he says) in forbidden “judicial behavior modification.” And the Judicial Council’s use of psychiatrists for advice on Judge McBryde’s mental health, and on the possible causes of his conduct, was “fundamentally destructive of judicial independence.”
Beyond these constitutional claims are two phrased by Judge McBryde as assertions that the actions of the Special Committee, the Council and the Review Committee against him were “Beyond the Agencies’ Statutory Jurisdiction.” One of these claims is in fact an attack on the defendants’ procedures, namely an argument that although the investigative process was launched by complaints formally filed under § 872, it widened as it went on to encompass conduct not mentioned in those initial complaints. The other is a claim that the defendants were without statutory authority to investigate and penalize Judge McBryde “for” the merits of his decisions and rulings (his characterization of defendants’ actions). We conclude that § 372(c)(10) bars all four challenges.
As we said, two of the claims are framed in constitutional terms. When the Constitution is invoked, a claim of preclusion faces an especially high hurdle. “[Wjhere Congress intends to preclude judicial review of constitutional claims its intent to do so must be clear.” Webster, 486 U.S. at 603, 108 S.Ct. 2047 (citing Robison, 415 U.S. at 373-74, 94 S.Ct. 1160). And a series of cases in this circuit have held that this special clarity is necessary even for as applied challenges. See Griffith v. FLRA, 842 F.2d 487, 494-95 (D.C.Cir.1988); Ungar v. Smith, 667 F.2d 188, 193 (D.C.Cir.1981); Ralpho v. Bell, 569 F.2d 607, 620-21 (D.C.Cir.1977). Under these cases, we find preclusion of review for both as applied and facial constitutional challenges only if the evidence of congressional intent to preclude is “clear and convincing.” The preclusive language here is quite similar to that of 5 U.S.C. § 8128(b), which the Court singled out in Lindahl v. OPM, 470 U.S. 768, 779-80 & n. 13, 105 S.Ct. 1620, 84 L.Ed.2d 674 (1985), as an “unambiguous and comprehensive” preclusion of review. See also Czerkies v. Department of Labor, 73 F.3d 1435, 1443 (7th Cir.1996) (Easterbrook, J., concurring). But see id. 73 F.3d at 1442 (majority opinion finding jurisdiction despite § 8128(b)); Paluca v. Secretary of Labor, 813 F.2d 524, 525 (1st Cir.1987) (same). But under this court’s Ralpho trilogy, we have not regarded broad and seemingly comprehensive statutory language as supplying the necessary clarity to bar as applied constitutional claims. See Griffith, 842 F.2d at 490 (citing 5 U.S.C § 7123(a) (1982)); Ungar, 667 F.2d at 193 (citing 22 U.S.C. § 1631o(c) (1976)); Ralpho, 569 F.2d at 613 (citing § 2020 of the Micronesian Claims Act of 1971). In the absence of explicit statutory language barring review of constitutional challenges, the opinions studied the legislative history, finding the clear and convincing standard unsatisfied in all three cases. Griffith, 842 F.2d at 494-95; Ungar, 667 F.2d at 196; Ralpho, 569 F.2d at 621-22.
We pretermit the possibility that the Supreme Court’s decision in Traynor v. Turnage, 485 U.S. 535, 542-45, 108 S.Ct. 1372, 99 L.Ed.2d 618 (1988), postdating the last of the circuit trilogy (Griffith), has undermined the trilogy’s premise. It may have done so by treating the Robison decision (source of the circuit trilogy) as deriving more from statutory language allowing review of attacks on the facial validity of the provision being applied (whether the *60attack was statutory or constitutional), and less from ideas of special status for constitutional claims.
Assuming arguendo the full applicability of the circuit trilogy, however, we nonetheless find the requisite clarity of preclusive intent. Of course if the trilogy is read to require magic words expressly barring as applied constitutional attacks, they are not to be found. But the legislative history manifests express concern over the Robi-son issue and what appears to have been a deliberate congressional effort to assure that in practice ample review would occur. Congress vested the authority for implementing the Act exclusively in the hands of Article III judges, providing for initial action by one group of such judges and for review by another group. Having done so, Congress clearly meant to be understood quite literally when it said in § 372(c)(10) that orders of the Judicial Conference or relevant standing committee “shall not be judicially reviewable on appeal.”
The Senate bill would have established a special Article III court for review of misconduct findings — coupled with preclusion of any other review. S. 1873, as reported out of committee and as passed by the Senate, provided for creation of a “ ‘court of record to be known as the Court on Judicial Conduct and Disability.’ ” See S. 1873, 96th Cong. § 2(a) (proposed 28 U.S.C. § 372(g)(1)) (as reported to the full Senate by the Judiciary Committee on October 10,1979). “ ‘The Court may exercise all appropriate judicial powers incident or necessary to the jurisdiction conferred upon it.’ ” Id. The bill precluded further review of the Court’s actions in language similar to that of the final version: “ ‘There shall be no judicial review of any order or action of the Court taken under this subsection or subsection (h).’ ” Id. (proposed 28 U.S.C § 278(i)(3)). In discussing the new Court, the Committee report said:
A national court of stature will help to alleviate the fear and public perception of a local “whitewash” of a citizen’s complaint. It will also provide a forum for a judge who believes that the council of his circuit has acted against him in an unwarranted or unfair manner. In addition, by providing this court with broad discretionary power to regulate the number of cases it wishes to hear, the provision assures that a bureaucratic, excessively formalized procedure will be avoided.
S. Rep. No. 96-362, at 3 (1980), reprinted in 1980 U.S.C.A.A.N. 4315, 4317.
In the Senate debate, Senator DeConci-ni introduced a report commissioned by the Judiciary Committee’s staff and prepared by Mr. Johnny H. Killian. The report directly addressed the Robison issue. After reviewing Supreme Court authority on whether any right of appeal was required, the report said:
The Supreme Court in dicta in recent cases has hinted that preclusion of judicial review of constitutional claims might raise constitutional questions, Johnson v. Robison, 41[5] U.S. 361, 366-67, 94 S.Ct. 1160, 39 L.Ed.2d 389 (1974); Weinberger v. Salfi, 422 U.S. 749, 761-762, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1975), but' its concern appears to be that litigants at some point have access to an Article III court, Territory of Guam v. Olsen, 431 U.S. 195, 201-202, 204, 97 S.Ct. 1774, 52 L.Ed.2d 250 (1977), and the Court on Judicial Conduct and Disability would be an Article III court.
125 Cong. Rec. 30,050/1 (Oct. 30, 1979) (remarks of Sen. DeConcini).
The House version called instead for review by the Judicial Conference. When it was returned to the Senate, Senator *61DeConcini expressed regret that the “Court” envisaged by the Senate bill had not survived. But he recognized the close similarity between review by that “Court” and by the Judicial Conference (or a standing committee thereof):
Today’s compromise substitute amendment is at least close to what was originally envisioned by the Senate this Congress, in that a permanent, independent standing committee of the judicial conference is authorized to be established. Such a body, while not an independent review court, will provide for uniformity of decisions and the building of precedents.
126 Cong. Rec. 28,090/2 (Sept. 80, 1980) (remarks of Sen. DeConcini).
Indeed, it is not clear whether there is any material difference between the two. In both cases, of course, the persons conducting the review are exclusively Article III judges. In both cases review is discretionary. 126 Cong. Rec. 28,092/8 (Sept. 30, 1980). Speaking of the Judicial Conference review, Senator DeConcini observed: “It is envisioned that over the long term these petitions will develop into something like petitions for writs of certiorari to the Supreme Court of the United States.” Id.
It seems fair to suppose that both houses of Congress realistically expected that the Judicial Conference would hear all serious claims. Indeed, explaining its rejection of the Senate proposal for a new court, the House Judiciary Committee only expressed concern that its formal character would unduly invite complaints against judges and thereby threaten judicial independence:
In essence, the Committee rejected the special court feature of S. 1873 and certain other of its features because creation of a system in which complaints against federal judges could be so easily pressed to a formal adversary accusato-rial proceeding raised the dangers of a substantial chilling effect on judicial independence, as well as the danger of infliction of harm and disruption of the administration of justice.
H.R. Rep. No. 96-1313, at 18 (1979). The only discussion of the matter on the floor was the observation that “[tjhere is also an appellate procedure which culminates in the Judicial Conference of the United States.” 126 Cong. Rec. 25,370/3 (Sept. 15, 1980) (remarks of Rep. Gudger). Thus the House’s expectations for review appear to be entirely consistent with those of the Senate. Only the means for providing the review were altered, and the shift seems to be due to a greater, not lesser, solicitude for judges’ constitutional rights and interests.
Later developments seem to suggest that the risks the compromise sought to constrain were indeed substantial. According to the Administrative Office of the U.S. Courts, the year ending September 30, 2000 saw 696 complaints filed under § 372(c). During the same period, 715 complaints were concluded. Chief judges dismissed 359 complaints and judicial councils dismissed 354 more. Only two resulted in public censure and 162 remain pending.4 Defending against these claims is disruptive and potentially expensive. See App. Br. at 52. Congress sought in the Act to give the judiciary the power to “keep its own house in order” by conducting its own investigations of misconduct. See S.Rep. No. 96-362, at 11, reprinted in 1980 U.S.C.A.A.N. at 4325. By adding review preclusion, they limited the poten*62tial disruption, while providing for adequate review in those few cases that might require it.
We note that the Judicial Conference committee has disclaimed authority to rule on as applied, as well as facial, constitutional challenges:
We have no competence to adjudicate the facial constitutionality of the statute or its constitutional application to the speech of an accused judge, however inappropriate or offensive his words may be. We are not a court. Our decisions are not subject to review by the Supreme Court of the United States. We sit in review of the action of the Circuit Council. The courts of the United States are open for the adjudication of such questions.
Judicial Conference Report at 21, quoting its decision in No. 84-372-001. The committee offered no reason for this position. While we apply deference under Chevron, U.S.A., Inc. v. NRDC, 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), to agencies’ jurisdictional decisions, see Transmission Access Policy Study Group v. F.E.R.C., 225 F.3d 667, 694 (D.C.Cir.2000); Oklahoma Natural Gas v. FERC, 28 F.3d 1281, 1283-84 (D.C.Cir.1994), the statutory mandate to the committee appears to contain no language justifying a decision to disregard claims that a circuit judicial council has violated a judge’s constitutional rights in application of the Act. See § 372(c)(10) (authorizing “review” by the Judicial Conference or a standing committee thereof). To be sure, agencies ordinarily lack jurisdiction to “ ‘adjudicate] ... the constitutionality of congressional enactments,’ ” Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 215, 114 S.Ct. 771, 127 L.Ed.2d 29 (1994) (quoting Robison, 415 U.S. at 368, 94 S.Ct. 1160), “although the rule is not mandatory,” id. But agencies do have “an obligation to address properly presented constitutional claims which ... do not challenge agency actions mandated by Congress.” Graceba Total Communications, Inc. v. F.C.C., 115 F.3d 1038, 1042 (D.C.Cir.1997). See also Meredith Corp. v. F.C.C., 809 F.2d 863, 872-74 (D.C.Cir.1987). We can see neither any reason why Congress would have withdrawn that power and obligation from a reviewing “agency” composed exclusively of Article III judges nor any indication that it has done so.
Thus Congress in the end enabled a sanctioned judge to seek review by Article III judges of the Judicial Conference of all claims except (presumably) facial attacks on the statute. As a result, to read § 372(c)(10) to allow review of constitutional as-applied claims by conventional courts as well would generate substantial redundancy, an implausible legislative purpose. Moreover, whereas the legislative history of the statutes at issue in Griffith and Ungar reflected a “silent” or unexplained deletion of an exception for constitutional claims, see Dissent at 9-10, here Congress explained the deletion of the Senate’s formal Article III court. The less formal version, the House Judiciary Committee thought, would be more protective of sanctioned judges, because the Senate solution risked generation of “formal adversary ac-cusatorial proceeding[s]” that would “raise[ ] the dangers of a substantial chilling effect on judicial independence.” H.R. Rep. No. 96-1313, at 18 (1979). Although the difference in fact seems to us largely cosmetic, the House-induced change seems entirely consistent with the Senate’s plan that review should cease once a single Article III panel, drawn from the Judicial Conference, had passed on the work of the sanctioning circuit.
In short, we find the evidence clear and convincing that Congress intended § 372(c)(10) to preclude review in the *63courts for as applied constitutional claims. Members of Congress were aware of Robi-son and more generally of doctrines presuming access to Article III review of decisions impinging on important interests. Put ultimately to a choice between review by an Article III “Court” and review by a committee of Article III judges chosen by and from the Judicial Conference, they chose the latter. They did so in order to protect judges from the “chilling” effects of unnecessary complaints, not with any expectation that the Judicial Conference would scant judges’ rights.
Vesting the power to review facial attacks on the Act in the courts conforms fully to Robison', but reserving to the Judicial Conference committee exclusive authority over as applied constitutional challenges fulfills both the presumption in favor of access to Article III review of constitutional claims and the norm requiring “agencies” to avoid unconstitutional applications not mandated by Congress, at the same time as it prevents undue prolongation of the disciplinary process. Accordingly, we find that in § 372(c)(10) Congress clearly and convincingly barred our review of Judge McBryde’s claim of unconstitutional application of the Act.
We are left only with the two claims that defendants exceeded their statutory authority — the objections that the investigation impermissibly swelled beyond the scope of the initial complaints and that the Judicial Council sanctioned Judge McBryde for the merits of his decisions. Judge McBryde seeks an exception to the jurisdictional limitation for these claims under Leedom v. Kyne, 358 U.S. 184, 79 S.Ct. 180, 3 L.Ed.2d 210 (1958). But Kyne involved preclusion that had been inferred from the National Labor Relations Act, and is therefore merely an application of the familiar requirement that there be “clear and convincing evidence” of legislative intent to preclude review. See Board of Governors v. MCorp Financial, Inc., 502 U.S. 32, 44, 112 S.Ct. 459, 116 L.Ed.2d 358 (1991) (internal citations omitted). Judge McBryde also seeks an exception allowing review under Dart v. United States, 848 F.2d 217 (D.C.Cir.1988), where this court reviewed an agency action despite an explicit preclusion provision. But Dart stands for the exceedingly narrow proposition that a statute precluding review is limited by its language. “[T]he Veterans’ Administrator cannot issue oil drilling permits — nor can the Secretary of Labor rescind television licenses — and expect to escape judicial review by hiding behind a finality clause.” Id. at 224. Thus, in Dart itself we found that the Secretary of Commerce’s order reversing an administrative law judge’s decision did not enjoy the preclusion that the statute afforded an order to “affirm, modify or vacate” the ALJ’s decision. See id. at 227-31. But Dart cannot mean that statutory insulation of a specific type of “order” from review is automatically ineffective whenever the complainant asserts legal error. And that is the most Judge McBryde claims here.
His complaint expansion theory is that the actions taken against him were not based on the merits of any properly filed or identified complaint, as provided for by 28 U.S.C. § 372(c)(1). Subparagraph (c)(4)(A) gives the chief judge the power to form a special committee “to investigate the facts and allegations contained in the complaint.” Absent a complaint, we may assume, the Judicial Council could not make a valid order under paragraph (c)(6). Accordingly, Judge McBryde argues that Circuit Rule 9(A), which allows a special committee to expand the scope of an investigation, is invalid; on that account, he claims, we do not have before us an “order” of the sort for which judicial review is *64barred by § 372(c)(10). But § 372(c)(5) explicitly gives a special committee the authority to “conduct an investigation as extensive as it considers necessary,” and § 372(c)(1) states that a valid written complaint may be made by “any person.” 28 U.S.C. §§ 372(c)(1) & (5). Thus Judge McBryde’s objection reduces to arguments as to the exact reach of these provisions. Treating such a claim as involving a deficiency that would strip the defendants’ acts of the character of “orders” for purposes of § 372(c)(10) would obliterate the section altogether.
Judge McBryde’s statutory merits-relatedness claim also falls short. The Act itself is permissive when it comes to the investigation of claims that are related to the merits. The chief judge, under § 372(c)(3) “may” dismiss a complaint if he finds the complaint is “directly related to the merits of a decision or a procedural ruling.” A finding of merits relation does not prohibit the chief judge from appointing a special committee and therefore does not undermine the validity of the action of the Special Committee or the Judicial Council for the purposes of § 372(c)(10). Had the Fifth Circuit Judicial Conference promulgated a rule specifically calling for the investigation of the merits of decisions, such a rule might conceivably be challenged under Traynor, 485 U.S. at 541^45, 108 S.Ct. 1372 (allowing review of claim that an agency regulation was invalidated by a statute not committed to that agency’s exclusive administration). But no such rule exists in this case, and Judge McBryde has stated his objection only in the most general terms. Nowhere does he suggest that the Judicial Council’s action has the character of a rule, or suggest an exception under Traynor, or even suggest which statutory provision such a rule would run afoul of. Again, it is plain that the statutory error asserted (if error it be) is not the sort that under Dart would deprive the defendants’ orders of the status of “orders and determinations” covered by § 372(c)(10), or otherwise escape its preclusive effect.
;¡: * * * * ❖
Judge McBryde makes two related facial constitutional challenges that survive both mootness and preclusion. First, he reads the clause vesting the impeachment power in Congress as precluding all other methods of disciplining judges; on this theory, the Act violates separation of powers doctrine. Second, he says that the principle of judicial independence implicit in Article III bars discipline of judges for actions in any ivay connected to his actions while on the bench.
The issues are of course linked, as the great bulwarks of judicial independence are the guarantees of life tenure and undiminished salary during good behavior. For Judge McBryde, the fact that individual judges are the direct beneficiaries of these guarantees proves that it is the individual judge that is the relevant unit of judicial independence. While this perspective has had its supporters, see Chandler v. Judicial Council of the Tenth Circuit, 398 U.S. 74, 129-43, 90 S.Ct. 1648, 26 L.Ed.2d 100 (1970) (Douglas, J., and Black, J., dissenting); Hastings I, 770 F.2d at 1106-07 (Edwards, J., concurring); but see Harry T. Edwards, Regulating Judicial Misconduct and Divining “Good Behavior" for Federal Judges, 87 Mich. L.Rev. 765, 785 (1989), the cases speak almost exclusively to judicial independence from the influence or control of the legislative and executive branches. See Mistretta v. United States, 488 U.S. 361, 382, 109 S.Ct. 647, 102 L.Ed.2d 714 (1989) (“the Framers ‘built into the tripartite Federal Government ... a self-executing safeguard against the encroachment or aggrandizement of one branch at the expense of the *65other.’ ”) (quoting Buckley v. Valeo, 424 U.S. 1, 122, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976)); United States v. Will, 449 U.S. 200, 217-18, 101 S.Ct. 471, 66 L.Ed.2d 392 (1980) (“[a] Judiciary free from control by the Executive and Legislature”); The Fed-ERauist No. 78 (Hamilton). After all, “Article III creates[] not a batch of unconnected courts, but a judicial department composed of ‘inferior Courts’ and ‘one supreme Court.’ ” Plant v. Spendthrift Farm, Inc., 514 U.S. 211, 227, 115 S.Ct. 1447, 131 L.Ed.2d 328 (1995) (emphasis in original).
That individual judges are direct beneficiaries of the tenure and salary protections of Article III by itself hardly shows that the overarching purpose of these provisions was to insulate individual judges against the world as a whole (including the judicial branch itself), rather than, as the cases above indicate, to safeguard the branch’s independence from its two competitors. For support of his view Judge McBryde points to a footnote from Northern Pipeline Const. Co. v. Marathon Pipe Line Co., 458 U.S. 50, 102 S.Ct. 2858, 73 L.Ed.2d 598 (1982), in which the Court said that the two guarantees “serve other institutional values as well,” among them “insulat[ing] the individual judge from improper influences not only by other branches but by colleagues as well.” Id. at 59 n. 10, 102 S.Ct. 2858. But the primary value the Court asserted was “to ensure the independence of the Judiciary from the control of the Executive and Legislative Branches of government.” Northern Pipeline, 458 U.S. at 59, 102 S.Ct. 2858. The conclusion that other values are also in play is a far cry from Judge McBryde’s argument that the individual judge must be constitutionally sheltered not merely from removal and salary diminution but also from lesser sanctions of every sort. Lesser sanction are common, as the Court has noted:
Many courts ... have informal, unpublished rules which ... provide that when a judge has a given number of cases under submission, he will not be assigned more cases until opinions and orders issue on his ‘backlog.’ These are reasonable, proper, and necessary rules, and the need for enforcement cannot reasonably be doubted.
Chandler, 398 U.S. at 85, 90 S.Ct. 1648. As there is no basis for Judge McBryde’s core assumption that judicial independence requires absolute freedom from such lesser sanctions, his two claims fall swiftly.
Judge McBryde frames his separation of powers claim as whether the Constitution “allocates the power to discipline federal judges and, if so, to which branches of government.” App. Br. at 54. Finding that it allocates the power to Congress in the form of impeachment, he concludes that it excludes all other forms of discipline. But Judge McBryde’s attempt to fudge the distinction between impeachment and discipline doesn’t work. The Constitution limits judgments for impeachment to removal from office and disqualification to hold office. U.S. Const, art. I, § 3, cl. 7. It makes no mention of discipline generally. The Supreme Court recently observed that it accepted the proposition that “[w]hen a statute limits a thing to be done in a particular mode, it includes a negative of any other mode.” Christensen v. Harris County, 529 U.S. 576, 583, 120 S.Ct. 1655, 146 L.Ed.2d 621 (2000) (internal citations omitted). But application of the maxim depends on the “thing to be done.” Here the thing to be done by impeachment is removal and disqualification, not “discipline” of any sort.
The Constitution itself preserves criminal prosecution, see U.S. Const, art. I, § 3, cl. 7 (“the Party convicted shall neverthe*66less be liable and subject to Indictment, Trial, Judgment and Punishment, according to Law”), and at least three circuits have held that prosecution of judges can precede impeachment. See United States v. Claiborne, 727 F.2d 842, 845 (9th Cir.1984); United States v. Hastings, 681 F.2d 706, 710 (11th Cir.1982); United States v. Isaacs, 493 F.2d 1124, 1140-44 (7th Cir.1974). Even Justices Douglas and Black, who dissented in Chandler from the Court’s narrowly framed denial of relief for a district judge whose colleagues had limited his case assignments, acknowledged that judges were subject to criminal prosecution. See Chandler, 398 U.S. at 140, 90 S.Ct. 1648 (“If they break a law, they can be prosecuted. If they become corrupt or sit in cases in which they have a personal or family stake, they can be impeached by Congress.”) (Douglas, J., dissenting); id. at 141-42, 90 S.Ct. 1648 (“[J]udges, like other people, can be tried, convicted, and punished for crimes.”) (Black, J., dissenting).
Judge McBryde accepts that judges are subject to prosecution, but argues that impeachment nonetheless excludes discipline of judges by judges. In yet another attempt to prove his individualized idea of judicial independence, he points to Hamilton’s statement in Federalist No. 79 that: “The precautions for [judges’] responsibility are comprised in the article respecting impeachments.... This is the only provision on the point, which is consistent with the necessary independence of the judicial character, and is the only one which we find in our own Constitution in respect to our own judges.” The Federalist No. 79 at 532-33 (Hamilton) (Jacob E. Cooke, ed., 1961) (emphasis added). But even if we assume the remark embraces not merely removal and disqualification but lesser forms of discipline, it does not seem likely to have been aimed at intra-branch constraints. Hamilton’s concern with judicial independence seems largely to have been directed at the threat from the two other branches. “I agree that ‘there is no liberty, if the power of judging be not separated from the legislative and executive powers.’ ” The Federalist No. 78 at 523 (Hamilton) (Jacob E. Cooke, ed.) (quoting Montesquieu). And he famously characterized the judiciary as “the least dangerous” branch. Id. at 522. Thus it seems natural to read Hamilton as seeing the guarantees of life tenure and undiminished compensation, and the limited means for denying a judge their protection, simply as assuring independence for the judiciary from the other branches. The Supreme Court has considered the same passage as Judge McBryde invokes and so interpreted it: “In our constitutional system, impeachment was designed to be the only check on the Judicial branch by the Legislature.” Nixon v. United States, 506 U.S. 224, 235, 113 S.Ct. 732, 122 L.Ed.2d 1 (1993) (some emphasis added).
Indeed, the Hamiltonian concern for protecting the judiciary from other branches argues for internal disciplinary powers. Arrogance and bullying by individual judges expose the judicial branch to the citizens’ justifiable contempt. The judiciary can only gain from being able to limit the occasions for such contempt. See In re Certain Complaints Under Investigation by an Investigating Committee of the Judicial Council of the Eleventh Circuit, 783 F.2d 1488, 1507-08 (11th Cir.1986)
Judge McBryde invokes another element of constitutional history — the framers’ consideration and rejection of the proposal to vest the impeachment power in the courts, or in some combination of judicial and legislative officers. But, as was true of the effort to find a negative implication in the Constitution itself, this tells us only what we already knew: that the *67framers lodged the powers of removal and disqualification solely in Congress, in the form of impeachment.
Judge McBryde acknowledges, as he must, that in other contexts the impeachment power does not exclude all intra-branch discipline. In Myers v. United States, 272 U.S. 52, 47 S.Ct. 21, 71 L.Ed. 160 (1926), the Supreme Court found (in the strongest form — against a contrary decision by Congress) that the President had power to remove civil officers, excluding judges, even though Congress would have been able to remove some of the same officers only through impeachment. While that power is not absolute, its limitation does not depend on the exclusive power of Congress to impeach. See Morrison v. Olson, 487 U.S. 654, 691, 108 S.Ct. 2597, 101 L.Ed.2d 569 (1988)
Judge McBryde would have us write off the Court’s endorsement of executive branch discipline as peculiar to and dependent on the executive’s hierarchical structure. But the question is the implication from the Constitution’s vesting of impeachment power in Congress. The Constitution makes no distinction between judges and other officers. It provides only that “all civil Officers of the United States, shall be removed from Office on Impeachment.” U.S. Const, art. II, § 4.
In short, the claim of implied negation from the impeachment power works well for removal or disqualification. But it works not at all for the reprimand sanction, which bears no resemblance to removal or disqualification and is the only sanction in the case that remains unmoot.5 Thus Judge McBryde’s textual argument fails. Given the benefits to the judiciary from intra-branch efforts to control the self-indulgence of individual judges, we see no basis for inferring structural limits on Congress’s enabling such efforts.
Judge McBryde’s second facial claim is that the Constitution, even assuming it does not altogether bar intra-judicial sanctions (other than by appeal, mandamus, etc.), flatly bars any such sanction for “anything to do with anything that happened when the judge ... was acting and deciding cases or in any phase of the decisional function.” Oral Arg. Tr. at 17-18. His counsel was quite explicit that this would include a judge’s nakedly racist disparagement of counsel, id. at 9, indeed, “anything that the judge does verbally or physically in the course of adjudication,” id. at 8. Asked whether this would include punching counsel, Judge McBryde’s counsel suggested that criminal proceedings at state law would supply an ample remedy. Id. at 9.
It may help put Judge McBryde’s theory in perspective to look at one of the many episodes that led to the present sanctions. In 1992, Judge McBryde sanctioned a lawyer appearing before him for failing to have her client attend a settlement conference in violation of Judge McBryde’s standard pretrial order, which required all principals to attend the conferences. Counsel represented a corporation and its employee, defendants in a suit in which plaintiffs, a woman and her 10-year old daughter, had alleged sexual harassment. One of the allegations was that the individual defendant “had terrorized the 10-year old ... by popping out his glass eye and putting it in his mouth in front of her.” Committee Report at 19. The lawyer thought the presence of the individual defendant would be counter-productive to settlement efforts; the individual had no assets and had given her full authority to settle. See id. at 20.
*68After chastising the lawyer, Judge McBryde required that she attend a reading comprehension course and submit an affidavit swearing to her compliance. See id. at 20. The attorney submitted an affidavit attesting to the fact that she found a course and attended for three hours a week for five weeks. Judge McBryde challenged her veracity and required that she submit a supplemental affidavit “listing ‘each day that she was in personal attendance at a reading comprehension course in compliance with [the] court’s order; the place where she was in attendance on each date; the course title of each course; how long she was in attendance on each day; and the name of a person who can verify her attendance for each day listed.’” Id. at 22. She complied. The Special Committee characterized this incident as reflecting a “gross abuse of power and a complete lack of empathy.” Id. at 18. Judge McBryde tells us that the defendants unconstitutionally impugn judicial independence when they express a formal, institutional condemnation of this sort.
We assume arguendo that the procedures of the Act may not constitutionally be used as a substitute for appeal. But Judge McBryde’s theory plainly goes well beyond judicial acts realistically susceptible of correction through the avenues of appeal, mandamus, etc. Appeal is a most improbable avenue of redress for someone like the hapless counsel bludgeoned into taking reading comprehension courses and into filing demeaning affidavits, all completely marginal to the case on which she was working. Possibly she could have secured review by defying his orders, risking contempt and prison. But we are all at a loss to see why those should be the only remedies, why the Constitution, in the name of “judicial independence,” can be seen as condemning the judiciary to silence in the face of such conduct. Counsel punched out by the judge could not even pursue a remedy by risking contempt, of course, since the punch involves no judicial order that he could disobey.
The Court said in Chandler, in dictum to be sure:
There can, of course, be no disagreement among us as to the imperative need for total and absolute independence of judges in deciding cases or in any phase of the decisional function. But it is quite another matter to say that each judge in a complex system shall be the absolute ruler of his manner of conducting judicial business.
398 U.S. at 84, 90 S.Ct. 1648. As we noted above, we see nothing in the Constitution requiring us to view the individual Article III judge as an absolute monarch, restrained only by the risk of appeal, mandamus and like writs, the criminal law, or impeachment itself. We thus reject Judge McBryde’s facial constitutional claims.
The process of construing § 372(e)(10) led us to raise and answer the question whether the Review Committee was authorized to entertain Judge McBryde’s constitutional as applied challenges, and we concluded that it was. The Committee, as we noted, has given a contrary answer. As we read § 372(c)(10) to deny us the authority to review any aspect of the decisions about Judge McBryde other than the facial constitutional claims, we have no authority to mandate the Committee’s consideration of the as applied claims. We believe, nonetheless, that the Review Committee should reconsider its view in light of our opinion and we therefore request it to do so.
# # H' * * ❖
Accordingly, the judgment of the district court as to the one-year and three-year *69suspensions is vacated and the judgment as to the reprimand is affirmed.

So ordered.


. Defendants/Appellees in this case are the Review Committee; Judge William J. Bauer, individually and as Chairman and as member of the Review Committee; the Judicial Council; and Judge Henry J. Politz, individually and as Chief Judge of the Court of Appeals for the Fifth Circuit and as presiding member of the Judicial Council, at the relevant times.


. See <http://www.ca5.uscourts.gov/mcbryde. htm>, last accessed on June 20, 2001.


. See <http://www.ca5.uscourts.gov/>, last accessed on June 20, 2001.


. See 2000 Report of the Director, Table S-22, Report of Complaints Filed and Action Taken Under Authority of Title 28 U.S.C. Section 372(c) available online at <http://www.usc-ourts.gov/judbus2000/tables/s22sep00.pdf>, last accessed on June 20, 2001.


. Obviously, we do not decide whether a long-term disqualification from cases could, by its practical effect, affect an unconstitutional "removal.”